Citation Nr: 1430670	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  11-02 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to a compensable rating for right ear hearing loss.

2. Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1983 to September 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified before the undersigned Veterans Law Judge at a January 2012 videoconference hearing.  A copy of the hearing transcript has been associated with the claims file.

In November 2013, the Board remanded the claims for further development, in particular for a new VA examination.

The issue of entitlement to a compensable rating for bilateral ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Left ear hearing loss is etiologically related to noise exposure during active service.


CONCLUSION OF LAW

Left ear hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).

To that end, the Veteran has claimed that his left ear hearing loss is a result of acoustic trauma sustained in active service.  The Board concedes the Veteran's acoustic trauma, as his DD Form 214 confirms that he served in the Persian Gulf and that his military occupational specialty (MOS) was Field Artillery Tactical Data Specialist.  His entrance and separation examinations, as well as his STRs, are silent for complaints of bilateral hearing loss.  While the January 2014 VA examiner diagnosed left ear sensorineural hearing loss in the frequency range of 500 to 4,000 Hertz, she opined that it was less likely as not caused by or a result of an event in military service, as his enlistment and separation examinations documented normal hearing, and there was no significant threshold shift between those two examinations.  See January 2014 VA examination report.

However, the Veteran has reported, as he is competent to do, a continuity of symptomatology of left ear hearing loss since service, specifically after firing a Russian law rocket.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds the Veteran credible.  This report of a continuity of symptomatology suggests a link between his current left ear hearing loss and service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).

Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied and service connection for bilateral hearing loss will be granted.


ORDER

Service connection for left ear hearing loss is granted.


REMAND

As the Board previously noted in its November 2013 remand, the rating criteria for hearing loss are highly dependent on whether one or both ears are service-connected.  See 38 C.F.R. § 4.85.  On remand, the RO must implement the Board's award of service connection for left ear hearing loss, and then readjudicate the claim for an increased rating for bilateral hearing loss.  It would be prejudicial for the Board to consider the claim for an increased rating for bilateral hearing loss in the first instance.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).

Accordingly, the case is REMANDED for the following action:

1.  Implement the Board's award of service connection for left ear hearing loss.

2.  Then, readjudicate the claim on appeal for an increased rating for bilateral hearing loss.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


